DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 9, filed 02/05/2021, with respect to the indefiniteness rejections of claims 1-14 have been fully considered and are persuasive in view of the amendments to the claims.  These rejections have been withdrawn. 
Applicant’s arguments, see Remarks pg. 9-10, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive in view of the amendment which sets forth that the vital signs are at least one of blood pressure, heart rate, body temperature, and respiratory rate, wherein the processor is configured to calibrate the vital signs information based upon the received calibrating environmental information.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nissila (US 2006/0094969). See rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al. (US 2014/0155705) (hereinafter Papadopoulos) in view of Nissila (US 2006/0094969).
Regarding claim 1, Papadopoulos discloses a method of generating an indicator of a condition of a patient (Abstract), the method comprising: receiving, on a processor of a portable computing device (Fig. 1: wearable monitor, processing and storage), vital signs information from at least one sensor configured to monitor vital signs of the patient (Fig. 1, various sensors; Para. [0044], “sensors 114 to detect physiological, locational and other data”), wherein the vital signs include heart rate (Para. 30, 32, Fig. 10); receiving, on said processor, calibrating environmental information for the patient from at least one environmental sensor configured to monitor a plurality of environmental conditions (Fig. 1, external sensor 112; Para. [0012], ll. 4-5: “sensors in wearable form and in forms coupled to the patient’s environment”; Para. [0139]); communicating the calibrating environmental information (Fig. 1, communication between wearable monitor and complex application server) for the patient from said processor to a database that stores a plurality of sets of patient-specific reference values (Fig. 1, complex application server; Para. [0072], ll. 6-8: “server 110 can track and store… using storage, database or databases”), wherein each reference value in a respective set corresponds to a different environmental condition of the plurality of environmental conditions and each set of patient-specific reference values corresponds to a different patient and includes at least one reference value unique to a particular patient (Para. [0134], ll. 1-7: “patient-specific normal range… for each type of data that 
Papadopoulos does not disclose that the processor is configured to calibrate the vital signs information (i.e. heart rate) based upon the received calibrating environmental information. Nissila, however, teaches a heart rate monitor and method (Front Page) which determines reference values for heart rate associated with environmental parameter values and stores them in a register (Fig. 7,8) for the purpose of enabling calibration of the reference value of the heart rate with respect to the environmental parameter value (Para. 82). Nissila also teaches that such methods can be useful in enabling calibration of the resting heart rate as a function of air pressure (Para. 15), since variations in air pressure, for example as a result of change in altitude, are taught as causing changes in heart rate variables characterizing heart rate, resting heart rate, and heart rate during exercise and variations of heart rate (Para. 4).
In view of the above information, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Papadopoulos to calibrate the vital signs information (i.e. heart rate) based upon the received environmental information. Making this modification would be useful for enabling calibration of the heart rate measurements as a function of air pressure, as taught by Nissila. 
Regarding claim 2, Papadopoulos discloses processing the vital signs information and the selected patient-specific reference value further comprising processing the calibrating environmental information for the patient (Para. [0143]: “external sensors 112 may be attached to environmental fixtures to provide measurement of, and to transmit to gateway 106 with storage and processing capabilities 120…”).  
Regarding claim 4, Papadopoulos discloses selecting the patient-specific reference value further comprising: determining an environmental condition based on the received calibrating environmental information (Fig. 18: toileting situation; Para. [0037]: “identification of a toileting event”); and selecting a stored patient-specific reference value from the database corresponding to the environmental condition that is matches the determined environmental condition (Para. [0146], ll. 3-8: “… comparing against known activity signatures that are indicative of toilet usage”).
Regarding claim 5, Papadopoulos discloses the database (Para. [0073], ll. 1-2: “server 110 may also include one or more databases”) being provided by the portable computing device and the portable computing device is carried by the patient (Fig. 1, wearable monitor and connection to server 110).
Regarding claim 6, Papadopoulos discloses receiving, on said processor (Fig. 1, server 110, processing and storage 128), identification information of the patient for uniquely identifying the patient (Para. [0075], ll. 18-19: “… the configuration may have unique identifiers for each patient, as stored in patient data manager 624”); and passing the identification information to the database, so as to enable the selected reference value for the vital signs information received to be patient-specific 
Regarding claim 7, Papadopoulos discloses said vital signs information further comprises at least one of: breathing information (Para. [0057], ll. 5: “respiratory rate sensor”); blood pressure information (Para. [0057], ll. 2: “blood pressure sensor”); heart rate information (Para. [0119]); blood glucose information (Para. [0118]); oxygen saturation information (Para. [0057], ll. 2-4: “pulse oximetry sensor”); body temperature information (Para. [0057], ll. 4: “temperature sensor”); and pulse information (Para. [0047], ll. 11: “pulse sensor”).
Regarding claim 8, Papadopoulos in view of Nissila teaches a non-transitory computer-readable medium comprising instructions to perform a method of generating an indicator of a condition of a patient when run on a portable computing device having a processor, the non-transitory computer readable medium comprising instructions for performing all of the steps of the method of claim 1 (Fig. 1, processing and storage 110; Para. [0013], “multi-variable algorithms”).
Regarding claim 9, Papadopoulos discloses a medical guidance system configured to generate an indicator of a condition of a patient (Abstract), the medical guidance system comprising a portable computing device (Fig. 1: wearable monitor); at least one environmental sensor configured to monitor a plurality of environmental conditions for the patient (Fig. 1, at least one external sensor 112; Para. 139) and a database accessible to the portable computing device (Fig. 1, connection between wearable monitor and server 110; Para. [0072], ll. 6-8: “server 110 can track and store… using storage, database or databases”), wherein the database stores a plurality of sets of patient-specific reference values for vital signs information of the patient, each reference value in a respective set corresponds to a different environmental condition of the plurality of environmental conditions and each set of patient-specific reference values corresponds to a different patient and includes at least one reference value unique to a particular patient (Para. [0134], ll. 1-7: “patient-specific normal range… for each type of data that 
Papadopoulos does not disclose that the processor is configured to calibrate the vital signs information based upon the received calibrating environmental information. Nissila, however, teaches a heart rate monitor and method (Front Page) which determines reference values for heart rate associated with environmental parameter values and stores them in a register (Fig. 7,8) for the purpose of enabling calibration of the reference value of the heart rate with respect to the environmental parameter value (Para. 82). Nissila also teaches that such methods can be useful in enabling calibration of the resting heart rate as a function of air pressure (Para. 15), since variations in air pressure, for example as a result of change in altitude, are taught as causing changes in heart rate variables characterizing heart rate, resting heart rate, and heart rate during exercise and variations of heart rate (Para. 4).
In view of the above information, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Papadopoulos to calibrate the vital signs information (i.e. heart rate) based upon the received environmental information. Making this modification would be useful for enabling calibration of the heart rate measurements as a function of air pressure, as taught by Nissila. 
Regarding claim 10, Papadopoulos discloses the processor is further configured to process the vital signs information, the selected patient-specific reference value and the calibrating environmental information so as to generate an indicator of a condition of the patient (Abstract: “A processor may be configured to manipulate the wellness indicator input, and one or more output device may create a desired output based on the wellness indicator values”).
Regarding claim 11, Papadopoulos discloses the database is further configured to: determine an environmental condition based on the received calibrating environmental information (Fig. 18: toileting situation; Para. [0037]: “identification of a toileting event”); and select a stored patient-specific reference value from the database corresponding to the environmental condition that matches the determined environmental condition (Para. [0146], ll. 3-8: “… comparing against known activity signatures that are indicative of toilet usage”).
Regarding claim 12, Papadopoulos discloses the portable computing device further comprising a patient identification unit configured to obtain identification information of the patient for identifying the patient (Para. [0075], ll. 18-19: “… the configuration may have unique identifiers for each patient, as stored in patient data manager 624”), wherein the processor (Fig. 1, server 110, processing and storage 128), is configured to pass the identifying information to the database such that the selected reference value for the vital signs information received is patient-specific (Para. [0075], ll. 14-16: “A database may also be used to persist the configuration and data, such as patient information, contact data, and statistics”).
Regarding claim 13, Papadopoulos discloses the portable computing device further comprising at least one sensor configured to monitor a vital sign of the patient (Fig. 1, various sensors; Para. [0044], “sensors 114 to detect physiological, locational and other data”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos in view of Nissila, further in view of Utter II (US PGPUB 2015/0186609).
Regarding claim 3, Papadopoulos does not disclose the calibrating environmental information further comprising weather information specific to a broad vicinity of the portable computer device. Utter II, however, teaches that “weather 1350 (e.g. weather conditions) may affect user 800’s mind 800m and/or body 1350 and may include any data including data from web sites, other locations, or sources that monitor or forecast weather and weather 1350 may be used in conjunction with location 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Papadopoulos’ calibrating environmental information to further comprise weather information specific to a broad vicinity of the portable computer device. Making this modification would be useful for forecasting weather proximate the user’s location and accounting for how weather may affect a user, as suggested by Utter II.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos in view of Nissila, further in view of Foldyna et al. (US PGPUB 2015/0102925) (hereinafter Foldyna).
Regarding claim 14, Papadopoulos discloses all of the disclosed elements of the invention except for the portable computing device further comprising an automatic defibrillator configured to automatically defibrillate a patient based on the generated indicator of the condition of the patient. Foldyna, however, teaches systems and methods for detection of biological conditions in humans and sending a signal based on the determined condition (Abstract), wherein the signal can be used to administer a treatment (Fig. 3, element 312). Additionally, Foldyna teaches that the system can include an automated external defibrillator (AED) (Para. [0028], ll. 15). Finally, Foldyna teaches that victims of sudden cardiac arrest can survive if they receive immediate CPR and are quickly treated with defibrillators, and that for treatment to be effective, it must be delivered within 3 to 5 minutes after collapse (Para. [0005]). 
Taking the teachings of Foldyna into account, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Papadopoulos with the teachings of Foldyna and provide an automatic defibrillator configured to automatically defibrillate a patient based on the generated indicator of the condition of the patient. Making this modification would be useful in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792